FILE COPY




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 26, 2021

                                     No. 04-20-00213-CV

                         CITY OF SAN ANTONIO and Erik Walsh,
                                     Appellants

                                              v.

 SAN ANTONIO PARK POLICE OFFICERS ASSOCIATION, Henry Bassuk and Rogelio
                              Tamez,
                             Appellees

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-CI-18334
                          Honorable Aaron Haas, Judge Presiding


                                       ORDER
        This appeal is set for oral argument submission on Thursday, March 4, 2021, at 9:00
a.m., before a panel consisting of Chief Justice Rebeca C. Martinez, Justice Irene Rios, and
Justice Beth Watkins. In accordance with the Texas Supreme Court’s emergency orders in
response to the COVID-19 pandemic, the oral argument will be held through the Fourth Court of
Appeals’ Zoom license.
      Counsel will receive a separate e-mail that will contain a link for the oral argument.
Counsel are admonished as follows:
       1. The link to Zoom is only for counsel presenting argument and is not to be shared with
any other person. Counsel will need a computer or other electronic device with a camera, a
microphone, and access to the Internet. If counsel intends to present any exhibits during oral
argument, any such exhibits must be electronically filed by noon on the day before argument.
       2. The argument will be live streamed to the Court’s YouTube channel for the benefit of
the public. The argument can be accessed using the following link:
                    https://www.youtube.com/channel/UCiaWJQ7eW5OQIALdyLN6s3A

       3. Counsel are encouraged to familiarize themselves with the Zoom platform. The Clerk
of the Court will contact counsel no later than the week before argument to verify connectivity
and equipment.
       4. Counsel must wear court-appropriate attire and choose an appropriate background.
                                                                                     FILE COPY

       The time for oral argument will be limited to twenty minutes for appellant’s opening
argument, twenty minutes for appellee’s argument, and ten minutes for appellant’s rebuttal
argument. If any participant’s link is disconnected during argument, timing of the argument will
stop until the participant is able to reconnect.
       If either party no longer wishes to present argument, the party must notify this court in
writing within seven days of receiving this notice.


       It is so ORDERED January 26, 2021.


                                                                  PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT